Case 3:21-cv-00038-MMH-JBT Document 3 Filed 01/21/21 Page 1 of 1 PageID 152




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION


   RICARDO PITA PEREZ,

                   Petitioner,

   v.                                                                         Case No. 3:21-cv-38-J-34JBT

   JEFFREY A. ROSEN, Acting Attorney
   General of the United States, et al.,

                   Respondents.


                      NOTICE OF DESIGNATION UNDER LOCAL RULE 3.05

            Please take notice that, in accordance with Local Rule 3.05, this action is

   designated as a Track          One       Case.        Filing party (who instituted suit in this Court)

   is responsible for serving a copy of this notice upon all other parties.                    However, all

   parties shall meet the requirements established in Local Rule 3.05 for cases designated

   on this track. All parties must send courtesy copies to chambers of all filings that

   exceed 25 pages, inclusive of exhibits, regardless of whether the filing is done

   electronically or in paper.

                                                                 ELIZABETH M. WARREN, CLERK

                                                                 By:    s/J. W.
                                                                        Deputy Clerk
   Date: January 21, 2021

   Distribution:   - Copy to filing party: -- habeas petitioner, bankruptcy appellant(s),
                                                or removing defendant(s)
